ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/01/08 Verizon Communications 450,000 1,500,000,000 Lehman Brothers BOA Securities, Lehman Brothers, Morgan Stanley, Citigroup, Goldman Sachs, JPMorgan, Merrill Lynch, RBS Greenwich, UBS, Wachovia, Guzman, Loop Capital, Mitsubishi UFJ, RBC, Williams Capital Group 05/01/08 Citigroup, Inc. 1,425,000 6,000,000,000 Smith Barney Citigroup, DB Securities, Goldman Sachs, Lehman Brothers, Merrill Lynch, BOA Securities, Barclays, BNP Paribas, Credit Suisse, Greenwich Capital, RBC, TD Securities, Guzman, Jackson Securities, Loop Capital, Muriel Siebert, Sandler O'Neill 05/12/08 Chubb Corp. 225,000 600,000,000 Smith Barney Citigroup, Goldman Sachs, Merrill Lynch, ABN Amro, BOA Securities, Blaylock, BNY, Credit Suisse, DB Securities, HSBC, JPMorgan, Lehman Brothers, UBS Securities, Wachovia, Williams Capital Group 05/12/08 Simon Property GP LP 1,375,000 800,000,000 Smith Barney BOA Securities, Citigroup, DB Securities, Goldman Sachs 05/28/08 Telecom Italia Capital 1,200,000 1,000,000,000 Lehman Brothers Goldman Sachs, JPMorgan, Lehman Brothers, Merrill Lynch
